DETAILED ACTION
Election/Restriction
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1 (in part), 3, drawn to method of evaluating the activity of RNA guided nuclease wherein the oligonucleotide includes a protospacer adjacent motif (PAM) sequence.
Group 2, claim(s) 1 ( in part), 5, drawn to method of evaluating the activity of RNA guided nuclease wherein the oligonucleotide comprises a guide RNA-encoding sequence, a barcode sequence, a PAM sequence, and a target nucleotide sequence in the 5' to 3' direction or in the reverse direction.
3, claim(s) 1 (in part), 7, drawn to method of evaluating the activity of RNA guided nuclease wherein the oligonucleotide consists of a sequence of 100 to 200 nucleotides..
Group 4, claim(s) 1( in part), 8, drawn to method of evaluating the activity of RNA guided nuclease wherein the guide RNA present in one oligonucleotide is cis-acting on a target nucleotide sequence present in the same oligonucleotide.
Group 5, claim(s) 1 ( in part), 9, drawn to  method of evaluating the activity of RNA guided nuclease wherein the method comprises: (a) introducing an RNA-guided nuclease into a cell library, which comprises an oligonucleotide, comprising a guide RNA-encoding nucleotide sequence and a target nucleotide sequence which the guide RNA targets; (b) performing deep sequencing using the DNA obtained from the cell library where an RNA-guided nuclease is introduced; and (c) detecting the indel frequency of each guide RNA-target sequence pair from the data obtained from the deep sequencing..
Group 6, claim(s) 1 ( in part), 10-12, drawn to   herein the RNA-guided nuclease is a Cas9 protein or Cpf1 protein.
Group 7, claim(s) 1 ( in part), 13, drawn to   wherein the characteristics of the RNA-guided nuclease include at least one selected from the group consisting of: (i) a PAM sequence of the RNA-guided nuclease; (ii) on-target activity of the RNA-guided nuclease; or (iii) off-target activity of the RNA-guided nuclease..
Group 8, claim(s)  1 (in part), 14, drawn to   wherein the sequence analysis is performed by deep sequencing.
9, claim(s) 16-17, 19, drawn to vector.
Group 10, claim(s) 22-23, drawn to method of constructing the oligonucleotide library.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Applicant must elect a species RNA-guided nuclease.
Applicant must elect an organisms from which the RNA guided protein is derived.  
Applicant must further elect  the characteristics of the RNA-guided nuclease include at least one selected from the group consisting of: (i) a PAM sequence of the RNA-guided nuclease; (ii) on-target activity of the RNA-guided nuclease; or (iii) off-target activity of the RNA-guided nuclease.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups 1-10 lack use of a RNA guided nuclease to modify nucleic acids, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Fu ( nature biotechnology (2013) volume 31, pages 822-826).  Fu teaches use of CRISPR-Cas to edit genome of human cells and detect Indels.  Thus the claims lack a special technical feature over the prior art and unity of invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Steven Pohnert/           Primary Examiner, Art Unit 1634